Citation Nr: 0729768	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for coronary artery 
disease (CAD).  

2.  Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for hypertension.  

(The veteran's claim that a May 21, 1999 decision of the 
Board of Veterans' Appeals (Board), which denied service 
connection for hypertension, should be revised or reversed on 
the basis of clear and unmistakable error (CUE) is addressed 
in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1991.

This case comes before the Board on appeal from an October 
2003 rating decision of the Milwaukee, Wisconsin, Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for hypertension 
and CAD, effective January 31, 2003.  The veteran testified 
at a video hearing before the undersigned in July 2006.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
heart disability to include a heart murmur in an April 1992 
rating decision; the veteran did not appeal that decision.

2.  The RO denied entitlement to service connection for 
hypertension in a September 1995 rating decision; the veteran 
timely appealed that decision.

3.  In May 1999, the Board denied entitlement to service 
connection for hypertension.  

4.  On January 31, 2003, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for heart disability and hypertension; this 
statement was accepted as a claim for reopen service 
connection for those disabilities.

5.  There is no evidence dated between the April 1992 rating 
decision and prior to January 31, 2003, establishing an 
informal or formal claim of service connection for a heart 
disability; medical records dated between the April 1992 
rating decision and prior to January 31, 2003, do not 
constitute informal claims for compensation for a heart 
disability since service connection was not in effect for a 
heart disability to include CAD.

6.  There is no evidence dated between the May 1999 Board 
decision and prior to January 31, 2003, establishing an 
informal or formal claim of service connection for 
hypertension; there are no pertinent medical records dated 
between the May 1999 Board decision and prior to January 31, 
2003, regarding hypertension and even if such were in 
existence, they would not constitute informal claims for 
compensation for hypertension since service connection was 
not in effect for hypertension.

7.  In an October 2003 rating decision, service connection 
was granted for hypertension and CAD, effective January 31, 
2003.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which denied service 
connection for heart disability is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  The legal criteria have not been met for an effective 
date prior to January 31, 2003, for the grant of service 
connection for CAD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).

3.  The May 1999 Board decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2006).

4.  The legal criteria have not been met for an effective 
date prior to January 31, 2003, for the grant of service 
connection for hypertension.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The VCAA letter pertained to the issue of 
service connection.  The matter of the proper effective date 
is a "downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  With 
regard to that issue, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104.

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Earlier Effective Dates

In September 1991, a VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received.  In that document, 
the veteran claimed service connection for a heart 
disability, described as a heart murmur.  

In an April 1992 rating decision, service connection for a 
heart disability, characterized as a heart murmur, was 
denied.  The veteran submitted a notice of disagreement which 
was specifically limited to other issues.  He did not express 
any disagreement with the denial of service connection for a 
heart disability.  Thus, the April 1992 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 1993, correspondence was received from the 
veteran's representative in which it was indicated that the 
veteran was claiming service connection for hypertension.  

In February 1993, the veteran testified at a personal 
hearing.  The matter of service connection for a heart 
disability was not discussed.  

Thereafter, VA outpatient records were received dated from 
October 1992 to December 1992 which addressed heart 
disability to include hypertension.  

In March 1993, the veteran was afforded VA examinations, but 
they pertained to disabilities other than cardiovascular 
impairment.  

In February 1995, correspondence was received from the 
veteran in which he claimed service connection for high blood 
pressure/hypertension.  

In August 1995, the veteran was afforded a VA examination, 
but it did not pertain to cardiovascular impairment.  

In a September 1995 rating decision, service connection for 
hypertension was denied.  The veteran submitted a timely 
notice of disagreement to that rating decision and in October 
1995, a statement of the case was issued.  Thereafter, the 
appeal was perfected to the Board.  

In February 1996, the veteran testified at a personal hearing 
before a hearing officer at the RO as to the issue of service 
connection for hypertension.  

In June 1997, the Board remanded this case.  

In July 1997, a letter was received from A.R.D., D.O., which 
addressed hypertension.   

In September 1997, the veteran was afforded a VA cardiology 
examination which addressed cardiovascular disability.  
Further VA evaluation was conducted in December 1997, but it 
did not pertain to cardiovascular disability.  

In August 1998, the Board remanded this case again.  

In September 1998, a VA examiner provided a medical opinion 
addendum which pertained to cardiovascular disability.  


In a May 1999 Board decision, the Board denied service 
connection for hypertension.  The veteran did not appeal that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's May 1999 decision is final.  38 
U.S.C.A. § 7104(b).

The veteran was thereafter examined in November 2002, but the 
examination did not pertain to cardiovascular disability.  

On January 31, 2003, a new claim for service connection for a 
heart disability to include hypertension was received.  In 
conjunction with that claim, private and VA medical evidence 
was obtained.  

In pertinent part, in August 2003, J.T.M., M.D., indicated 
that he had reviewed an inservice 1989 stress test.  He 
stated that it was clear from the blood pressure listing that 
he had hypertension on February 22, 1989, during service.  

In an October 2003 rating decision, service connection was 
granted for hypertension and CAD, effective January 31, 2003, 
the date of the claim to reopen.  The grant of service 
connection was based on Dr. J.T.M.'s opinion.  It was noted 
that although there was a negative VA medical opinion, Dr. 
J.T.M. was a regional medical director of cardiology 
services.  Thus, his opinion was given greater probative 
weight.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained CUE.  See 38 U.S.C.A. §§ 
7104(b), 7105(c); 38 C.F.R. § 3.105.

The Board notes that the veteran has separately claimed that 
there was CUE in the May 1999 Board decision which denied 
service connection for hypertension.  In a simultaneously 
dispatched decision, the Board has determined that there was 
no CUE in that decision.  Thus, the May 1999 Board decision 
has not been reversed based on CUE and remains final.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the United States Court of Appeals for 
Veterans Claims' (Court) precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

As noted, the veteran's claim of service connection for heart 
disability was denied in a final April 1992 rating decision.  
Service connection for hypertension was denied in a final May 
1999 Board decision.  

With regard to service connection for heart disability to 
include CAD, there is no formal correspondence from the 
veteran until January 31, 2003, the date of his claim to 
reopen the matter of service connection for heart disability.  
Dated between the April 1992 rating decision and the January 
31, 2003 correspondence are VA medical records and private 
medical records.  

With regard to service connection for hypertension, there is 
no formal correspondence from the veteran until January 31, 
2003, the date of his claim to reopen the matter of service 
connection for hypertension.  Dated between the May 1999 
Board decision and the January 31, 2003 correspondence are no 
pertinent VA medical records and/or private medical records 
pertaining to hypertension.  

The veteran testified at a video hearing before the 
undersigned in July 2006.  The veteran argued that the 
effective date should go back to when he initially filed his 
claim for VA benefits in September 1991 since the evidence 
shows that he had heart disability to include hypertension 
during service.  

The argument that the effective date should be retroactive to 
the original date of claim, prior to the last final decision, 
has been considered and rejected by the Court in previous 
cases.  The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding that the 
plain meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").  Accordingly, the veteran is not 
entitled to an effective date back to September 1991, the 
date he initially filed a claim for service connection for 
heart disability.

With respect to any medical records dated between the April 
1992 final rating decision and the January 31, 2003 
correspondence with regard to service connection for heart 
disability, and between the May 1999 Board decision and the 
January 31, 2003 correspondence with regard to service 
connection for hypertension, it is clear that such records 
may only form the basis of an informal claim for service 
connection in cases in which service connection had 
previously been denied on the basis that the disability was 
not compensable in degree.  This was not the basis of either 
the April 1992 or the May 1999 final denials.  See Brannon; 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon; Lalonde 
(where appellant had not been granted service connection, 
mere receipt of medical records could not be construed as 
informal claim).  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection or to reopen the claim of 
service connection.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of final decisions based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised."); 38 U.S.C. § 5108 ("If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date for CAD and hypertension prior to the date of his claim 
for these disabilities.  

The veteran clarified during his hearing that he was also in 
fact requesting an earlier effective dated based on CUE in 
the May 1999 Board decision.  This May 1999 decision only 
addressed service connection for hypertension.  As previously 
noted, in a separate decision, the Board has determined that 
there was no CUE in the May 1999 decision.  Thus, this is not 
a viable basis for awarding an earlier effective date.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 31, 2003, for the grant of service 
connection for CAD and hypertension.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for CAD is denied.

Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for hypertension is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


